*205The result of this inquiry is, that we are not restrained by the common law definition of robbery, or by any precise form of the indictment, as to the circumstance in question; and without depart:ng from any established principle, the construction may be, what the words cited certainly admit, that a larceny committed with actual force and violence, or with a constructive force by any assault and putting in fear, is to be adjudged a robbery; and that in this respect the statute has preserved the definition of the crime, as it was described and punished by the common law